Detailed Action

1.	This Office Action is responsive to the Application 17/467,498 filed 09/07/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Eric Cheong (Reg. No. 75,236), on February 09th, 2021.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

Claim 1. (Currently amended) A method, comprising:
2receiving, with a computing system, customer network telemetry data via a 3gateway application programming interface ("API"), the customer network 4telemetry data comprising information regarding a local area network 5("LAN") associated with one or more user devices and information regarding 6a gateway device that connects the one or more user devices to one or more 7service provider networks; 
8receiving, with the computing system, service provider network telemetry data via 9a network API, the service provider network telemetry data comprising 10information regarding the one or more service provider networks and 11information regarding at least one network equipment in each of the one or 12more service provider networks;
13compiling, with the computing system, the customer network telemetry data;
14compiling, with the computing system, the service provider network telemetry 15data;
16receiving, with the computing system, a request from a user to access information 17regarding network services associated with the user;
18in response to receiving the request from the user, filtering, with the computing 19system, the compiled customer network telemetry data to isolate first 20customer network telemetry data that is associated with the network services 21associated with the user, and filtering, with the computing system, the 22compiled service provider network telemetry data to isolate first service 23provider network telemetry data that is associated with the network services 24associated with the user; and
25presenting to the user, using the computing system, at least one of the first 26customer network telemetry data or the first service provider network 27telemetry data;
wherein at least one of the gateway device or 2one or more first nodes of the LAN identifies one or more first shared objects in the LAN 3and broadcasts to other nodes an indication that the one or more first shared objects are 4available to be shared, the one or more first shared objects each being an abstraction of at 5least one of information or one or more resources that exist in the LAN, wherein the one 6or more resources comprise at least one of physical network resources, logical network 7resources, virtual resources, or application layer resources;
wherein at least one of one or more second 2nodes of the one or more service provider networks identifies one or more second shared objects in the corresponding one or more 3service provider networks and broadcasts to other nodes an indication that the one or 4more second shared objects are available to be shared, the one or more second shared 5objects each being an abstraction of at least one of information or one or more resources 6that exist in the corresponding one or more service provider networks, wherein the one or 7more resources comprise at least one of physical network resources, logical network 8resources, virtual resources, or application layer resources.

Claims 9-10. (Cancelled) (The subject matter is incorporated into claim 1)

Claim 117. (Currently amended) An apparatus, comprising:
at least one processor; and
76a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having 5stored thereon computer software comprising a set of instructions that, when 6executed by the at least one processor, causes the apparatus to:

13receive service provider network telemetry data via a network API, the 14service provider network telemetry data comprising information 15regarding the one or more service provider networks and information 16regarding at least one network equipment in each of the one or more 17service provider networks;
18compile the customer network telemetry data;
19compile the service provider network telemetry data;
20receive a request from a user to access information regarding network 21services associated with the user;
22in response to receiving the request from the user, filter the compiled 23customer network telemetry data to isolate first customer network 24telemetry data that is associated with the network services associated 25with the user, and filter the compiled service provider network 26telemetry data to isolate first service provider network telemetry data 27that is associated with the network services associated with the user; and
29present to the user at least one of the first customer network telemetry data 30or the first service provider network telemetry data;
wherein at least one of the gateway device or 2one or more first nodes of the LAN identifies one or more first shared objects in the LAN 3and broadcasts to other nodes an indication that the one or more first shared objects are 4available to be shared, the one or more first shared objects each being an abstraction of at 5least one of information or one or more resources that exist in the LAN, wherein the one 6or more resources comprise at least one of physical network resources, logical network 7resources, virtual resources, or application layer resources;
wherein at least one of one or more second 2nodes of the one or more service provider networks identifies one or more second shared objects in the corresponding one or more 3service provider networks and broadcasts to other nodes an indication that the one or 4more second shared objects are available to be shared, the one or more second shared 5objects each being an abstraction of at least one of information or one or more resources 6that exist in the corresponding one or more service provider networks, wherein the one or 7more resources comprise at least one of physical network resources, logical network 8resources, virtual resources, or application layer resources.

Claim 120. (Currently amended) A system, comprising:
2one or more first nodes in a local area network ("LAN"), each first node 3comprising:
at least one first processor; and
5a first non-transitory computer readable medium communicatively 6coupled to the at least one first processor, the first non-transitory 7computer readable medium having stored thereon computer software 8comprising a first set of instructions that, when executed by the at least one first processor, causes the first node to:

14send the customer network telemetry data to a computing system 15via a gateway application programming interface ("API"); 
16one or more second nodes in each of the one or more service provider networks, 17each second node comprising:
18at least one second processor; and
19a second non-transitory computer readable medium communicatively 20coupled to the at least one second processor, the second non-transitory 21computer readable medium having stored thereon computer software 22comprising a second set of instructions that, when executed by the at 23least one second processor, causes the second node to:
24obtain service provider network telemetry data comprising 25information regarding a corresponding one of the one or more 26service provider networks and information regarding at least 27one network equipment in the corresponding one of one or 28more service provider networks; and
29send the service provider network telemetry data to the computing 30system via a network API; and
31the computing system, comprising:
32at least one third processor; and
33a third non-transitory computer readable medium communicatively 34coupled to the at least one third processor, the third non-transitory 35computer readable medium having 
38receive the customer network telemetry data via the gateway API;
39receive the service provider network telemetry data via the 40network API; 
41compile the customer network telemetry data;
compile the service provider network telemetry data;
81receive a request from a user to access information regarding network services associated with the user;
45in response to receiving the request from the user, filter the 46compiled customer network telemetry data to isolate first 47customer network telemetry data that is associated with the 48network services associated with the user, and filter the 49compiled service provider network telemetry data to isolate 50first service provider network telemetry data that is associated 51with the network services associated with the user; and
52present to the user at least one of the first customer network 53telemetry data or the first service provider network telemetry data;
wherein at least one of the gateway device or 2one or more first nodes of the LAN identifies one or more first shared objects in the LAN 3and broadcasts to other nodes an indication that the one or more first shared objects are 4available to be shared, the one or more first shared objects each being an abstraction of at 5least one of information or one or more resources that exist in the LAN, wherein the one 6or more resources comprise at least one of physical network resources, logical network 7resources, virtual resources, or application layer resources;
wherein at least one of one or more second 2nodes of the one or more service provider networks identifies one or more second shared objects in the corresponding one or more 3service provider networks and broadcasts to other nodes an indication that the one or 4more second shared objects are available to be shared, the one or more second shared 5objects each being an abstraction of at least one of information or one or more resources 6that exist in the corresponding one or more service provider networks, wherein the one or 7more resources comprise at least one of physical network resources, logical network 8resources, virtual resources, or application layer resources.

9.	Claims 1-8 and 11-20 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer readable medium to perform the steps of: 2receiving, with a computing system, customer network telemetry data via a 3gateway application programming interface ("API"), the customer network 4telemetry data comprising information regarding a local area network 5("LAN") associated with one or more user devices and information regarding 6a gateway device that connects the one or more user devices to one or more 7service provider networks; 8receiving, with the computing system, service provider network telemetry data via 9a network API, the service provider network telemetry data comprising 10information regarding the one or more service provider networks and 11information regarding at least one network equipment in each of the one or 12more service provider networks; 13compiling, with the computing system, the customer network telemetry data; 14compiling, with the computing system, the service provider network telemetry 15data; 16receiving, with the computing system, a request from a user to access information 17regarding network services associated with the user; 18in response to receiving the request from the user, filtering, with the computing 19system, the compiled customer network telemetry data to isolate first 20customer network telemetry data that is associated with the network services 21associated with the user, and filtering, with the computing system, the 22compiled service provider network telemetry data to isolate first service 23provider network telemetry data that is associated with the network services 24associated with the user; and 25presenting to the user, using the computing system, at least one of the first 26customer network telemetry data or the first service provider network 27telemetry data; wherein at least one of the gateway device or 2one or more first nodes of the LAN identifies one or more first shared objects in the LAN 3and broadcasts to other nodes an indication that the one or more first shared objects are 4available to be shared, the one or more first shared objects each being an abstraction of at 5least one of information or one or more resources that exist in the LAN, wherein the one 6or more resources comprise at least one of physical network resources, logical network 7resources, virtual resources, or application layer resources; wherein at least one of one or more second 2nodes of the one or more service provider networks identifies one or more second shared objects in the corresponding one or more 3service provider networks and broadcasts to other nodes an indication that the one or 4more second shared objects are available to be shared, the one or more second shared 5objects each being an abstraction of at least one of information or one or more resources 6that exist in the corresponding one or more service provider networks, wherein the one or 7more resources comprise at least one of physical network resources, logical network 8resources, virtual resources, or application layer resources, as set forth in the independent claims 1, 17 and 20.  

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441